EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
February 2, 2009 (the “Effective Date”) by and between CPEX Pharmaceuticals,
Inc., a Delaware corporation (the “Employer” or “CPEX”), and Lance Berman (the
“Employee”).
RECITALS
     The Employer desires to employ the Employee, and the Employee desires to be
employed by the Employer, all upon the terms and provisions and subject to the
conditions set forth in this Agreement.
WITNESSETH
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to be legally bound as follows:
1. Employment. The Employer hereby agrees to employ the Employee, and the
Employee hereby accepts such employment, as Chief Medical Officer and Senior
Vice President of the Employer, upon the terms and subject to the conditions set
forth in this Agreement. The Employee shall perform such functions as are
consistent with these positions under the supervision of the Chief Executive
Officer of the Employer. The Employee shall, without any compensation in
addition to that which is specifically provided in this Agreement, serve in such
further offices or positions with Employer or any subsidiary or affiliate of
Employer (collectively, the “Employer Group”) as shall from time to time be
reasonably requested by the Chief Executive Officer of Employer.
2. Term. Subject to the termination provisions hereinafter contained, the term
of this Agreement shall be for an initial term commencing on the Effective Date
and terminating on December 31, 2009. This Agreement shall thereafter be
automatically renewed for successive one (1) year terms, unless the Employee’s
employment with the Employer has been terminated, as hereinafter provided, or
unless either party shall have given the other party notice at least one year
before the then applicable date of expiration that this Agreement will terminate
as of its then applicable date of expiration. The initial term of this
Agreement, and any extension thereof pursuant to this paragraph, are referred to
as the “Term”.
3. Compensation, Reimbursement, Etc.

  a.   Base Salary. The Employer shall pay to the Employee as compensation for
all services rendered by the Employee a base salary of $25,000.00 per month (the
“Monthly Base Salary”), payable in accordance with the Employer’s regular
payroll practices, plus annual bonuses on a calendar year basis as determined by
the Compensation Committee of the Employer’s Board of Directors (the
“Compensation Committee”), subject to Sections 3(d) and 3(e). If an increase in
Monthly Base Salary is determined for a calendar year after January 1 and

 



--------------------------------------------------------------------------------



 



      before May 31 of that year, the increase shall be retroactive to the
beginning of that year. Annual review of the Employee’s Monthly Base Salary will
be on a calendar year basis, and the results of such review will be provided to
the Employee no later than May of the following year.     b.   Expense
Reimbursement. The Employer shall reimburse the Employee on a semi-monthly basis
for all reasonable expenses incurred by the Employee in the performance of his
duties under this Agreement; provided however, that the Employee shall have
previously furnished to the Employer an itemized account, satisfactory to the
Employer, in substantiation of such expenditures.     c.   Benefits. The
Employee shall be entitled to health and other benefits on the same terms and
conditions as the Employer has made available to other senior executives of
Employer, including without limitation participation in the Employer’s health
plans. If the Employee elects not to participate in the Employer’s health plans,
Employee shall be entitled to reimbursement for the premiums paid for an
alternate plan in amounts not to exceed the premiums that would have been paid
on behalf of the Employee for Employer’s health plan. The Employer agrees to
maintain life insurance and disability coverage on the Employee in an amount
equivalent to 24 times Monthly Base Salary, which insurance will be payable to
the Employee’s estate or beneficiaries (as the Employee may designate) upon the
Employee’s death or to the Employee in the event of disability as provided in
Section 7(b) hereof.     d.   Bonuses. The Employee shall be eligible for a
bonus each year of the Term equal to up to 40% of twelve (12) times his Monthly
Base Salary, prorated for the first year of employment, payable in cash, common
stock and/or other equity awards, and the amount of any such bonus to be paid
for any year shall be determined by the Compensation Committee in its sole
discretion. Such annual bonus will be awarded for each year as soon as
practicable after March 15, but in no event later than June 30, of the following
year.     e.   Equity Awards and Initial Bonus

  i.   Upon the Effective Date, CPEX will grant the Employee initial awards of
45,000 nonstatutory stock options and 11,020 restricted stock units under the
Employer’s 2008 Equity and Incentive Plan. These equity awards shall vest one
third each year over a three year period from the initial grant date.     ii.  
The Company will provide an initial bonus of $50,000 in cash, payable to the
Employee upon start of his employment.     iii.   So long as the Employee
continues to be employed as an executive officer of the Employer, the Employee
will be eligible for periodic equity awards (“Equity Awards”) under the
Employer’s 2008 Equity and Incentive Plan or another plan as determined by the
Compensation Committee. All Equity Awards shall be subject to substantially the
same terms and

2



--------------------------------------------------------------------------------



 



      conditions (and, if more than one type of award is granted, in the same
proportions) as the annual equity awards made generally to the other executive
officers of the Employer, as determined in good faith by the Compensation
Committee, which awards shall be made on the same date as when annual equity
awards are made generally to the other executive officers of the Employer.

  f.   Annual Review. The Employee shall be reviewed on an annual (calendar
year) basis.     g.   Relocation and Relocation Expenses. Employee agrees to
relocate his principal residence or obtain an additional residence in the area
surrounding Exeter, New Hampshire by no later than 90 days after the Effective
Date. In the interim, the Company and Employee recognize that the Employee may
need to obtain temporary living quarters in the Exeter, New Hampshire area. In
accordance with the Employer’s Relocation Expense Policy, a copy of which is
attached as Exhibit A, Employer will reimburse Employee for certain travel and
travel related expenses, and certain interim living expenses incurred.
Reasonable extensions of time for Company reimbursement of interim living and
travel related expenses or for obtaining a residence in the area surrounding
Exeter, New Hampshire may be requested for review and approval by management.

4. Duties. The Employee will be engaged as Chief Medical Officer and Senior Vice
President of the Employer. In addition, the Employee shall have such other
duties and hold such offices as may from time to time be reasonably assigned to
him by the Chief Executive Officer of the Employer.
5. Extent of Services. During the Term, the Employee shall devote his full time,
energy and attention to the benefit and business of the Employer and its
affiliates and shall not be employed by another entity, either directly or as a
consultant to or in any other capacity, except as approved in advance by the
Employer’s Board of Directors; provided, however, that no such approval shall be
required to serve as a director, officer or trustee of any trade association or
of any civic or charitable organization so long as such service does not
significantly interfere with the Employee’s performance of his duties at the
Employer.
6. Vacation. The Employee may take a maximum of four weeks of paid vacation each
calendar year, at times to be determined in a manner most convenient to the
business of the Employer, as approved by the Chief Executive Officer. A maximum
of one week of unused vacation may be carried over from one calendar year to the
next.
7. Termination Following Death or Incapacity.

  a.   Death. All rights of the Employee under this Agreement shall terminate
upon death (other than rights accrued prior thereto). All Equity Awards shall be
exercisable for a period of twelve (12) months from death, in accordance with
the Plan. The Employer shall pay to the estate of the Employee any unpaid salary
and

3



--------------------------------------------------------------------------------



 



    other benefits due, as well as reimbursable expenses accrued and owing to
the Employee at the time of his death and any term-life insurance benefit
provided in accordance with Section 3(c) above.     b.   Disability.

  i.   During any period of disability, illness or incapacity during the Term
which renders the Employee at least temporarily unable to perform the services
required under this Agreement, the Employee shall receive his salary payable
under Section 3 of this Agreement, less any benefits received by him under any
insurance carried by or provided by the Employer; provided however, all rights
of the Employee under this Agreement (other than rights already accrued) shall
terminate as provided below upon the Employee’s permanent disability (as defined
below).     ii.   The term “permanent disability” as used in this Agreement
shall mean the inability of the Employee, as determined by the Board of
Directors of the Employer, by reason of physical or mental disability to perform
the duties required of him under this Agreement after a period of: (a) 120
consecutive days of such disability; or (b) disability for at least six months
during any twelve month period. Upon such determination, the Board of Directors
may terminate the Employee’s employment under this Agreement upon ten (10) days
prior written notice. In the event of permanent disability all Equity Awards
shall vest, and be exercisable for a period of time, in accordance with their
respective terms and the terms of the Plan.     iii.   If any determination of
the Board of Directors with respect to permanent disability is disputed by the
Employee, the parties hereto agree to abide by the decision of a panel of three
physicians. The Employee and Employer shall each appoint one member, and the
third member of the panel shall be appointed by the other two physicians. If the
physicians appointed by the parties have not agreed upon the third physician
within fifteen (15) days, either party may petition the New Hampshire Medical
Society to appoint a third physician. The Employee agrees to make himself
available for and to submit to reasonable examinations by such physicians as may
be directed by the Employer. Failure to submit to any such exam shall constitute
a material breach of this Agreement. In the event such a panel is convened, the
party whose position is not sustained will bear all the associated costs.

4



--------------------------------------------------------------------------------



 



8. Other Terminations.

  a.   Without Cause.

  i.   Either the Employee or the Employer may terminate the Employee’s
employment hereunder at any time upon written notice.     ii.   If the Employee
gives written notice pursuant to paragraph (i) above, the Employer shall have
the right to either (a) relieve the Employee, in whole or in part, of his duties
under this Agreement or (b) to accelerate the date of termination of employment
to coincide with the date on which the written notice is received.     iii.  
Notwithstanding any provisions hereof to the contrary, the Employer may
terminate Employee’s employment hereunder without cause at any time. If the
Employer terminates the Employee’s Employment pursuant to the provisions of this
Section 8(a), it shall pay to the Employee as a severance benefit, in cash, an
amount equal to (a) twelve months of the Employee’s Monthly Base Salary plus
(b) the higher of the bonus target for the current year or the bonus paid for
the prior year, which amount shall be due and payable in a lump sum within not
more than ten (10) days after such termination or such later date on which the
revocation period for the release contemplated by Section 18 expires provided,
however, that this obligation shall terminate if the release has not been
delivered and the revocation period has not expired within sixty 60 days after
such termination. Additionally, the vesting of Equity Awards shall be
accelerated on a pro rata basis determined by the number of completed months of
service during the then current annual vesting period, the vested portions of
such Equity Awards shall be exercisable for the period of time indicated in the
terms of the Equity Award, and all other vesting of Equity Awards shall cease
unless otherwise determined by the Compensation Committee.

  b.   For Cause.

  i.   The Employer may terminate the Employee’s employment hereunder without
notice (a) upon the Employee’s breach of any material provision of this
Agreement, or (b) for other “good cause” (as defined below).     ii.   The term
“good cause” as used in this Agreement shall mean: (a) any breach by Employee of
any of Employee’s fiduciary duties to Employer or material obligations under
this Agreement (other than as a result of incapacity due to physical or mental
illness), in each case if such breach is not cured within ten (10) days after
written notice thereof to Employee by Employer, (b) conviction of a felony or a
crime involving moral turpitude or other commission of any act or omission of
Employee involving, fraud,

5



--------------------------------------------------------------------------------



 



      embezzlement, theft, substance abuse or sexual misconduct with respect to
the Employer or any of its subsidiaries or any of their employees, vendors,
suppliers or customers, (c) Employee’s substantial neglect of duties provided
that such act of neglect is not cured within ten (10) days after written notice
thereof to Employee by Employer, (d) the Employee’s willful, knowing or
deliberate misappropriation of funds or assets of Employer or one of its
subsidiaries for personal use, or (e) the Employee’s willful, knowing or
deliberate misconduct in the performance of Employee’s duties.     iii.   If the
Employee’s employment is terminated pursuant to Section 8(b), the Employer shall
pay to the Employee any unpaid salary and other benefits and reimbursable
expenses accrued and owing to the Employee in accordance with law, but in any
event within not more than ten (10) days after such termination. Such payment
shall be in full and complete discharge of any and all liabilities or
obligations of the Employer to the employee hereunder. The Employee shall be
entitled to no further benefits under this Agreement other than extension of
health benefits as required by law, at the Employee’s expense. All Equity Awards
shall cease vesting in accordance with the terms thereof and the Plan.

  c.   Whenever the Employee’s employment is terminated under this Agreement,
the Employee shall immediately resign, in a signed writing in such form as the
Employer may reasonably request, from all offices and any other positions he
shall hold with the Employer or any parent corporation and any subsidiaries or
divisions of the Employer or any such parent corporation. If Employee fails to
deliver any such resignation immediately, Employee may be removed from any such
office or position without further cause.

9. Termination of Employment Upon Change in Control.

  a.   For purposes hereof, a “Change in Control” shall be deemed to have
occurred if:

  i.   there has occurred a “change in control” as such term is used in Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as in effect as of the date hereof (hereinafter referred to as the
“1934 Act”);     ii.   if there has occurred a change in “control” as the term
“control” is defined in Rule 12b-2 promulgated under the 1934 Act;     iii.  
when any person (as such term is defined in Section 3(a)(9) and 13(d)(3) of the
1934 Act, a “Person”), during the Term, becomes a beneficial owner, directly or
indirectly, of securities of the Employer representing 20% or more of the
Employer’s then outstanding securities having the right to vote on the election
of directors if such person did not

6



--------------------------------------------------------------------------------



 



      have 20% or more of the Employer’s then outstanding securities at the
commencement of the Term; or if a Person having more than 20% of the Employer’s
then outstanding securities increases his or its holdings by more than 15% of
the Employer’s then outstanding securities during the Term;     iv.   if the
stockholders of the Employer approve a plan of complete liquidation or
dissolution of the Employer, or a merger or consolidation (a) in which the
voting securities of the Employer outstanding immediately prior thereto do not
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50.1% of the combined voting
securities of the Employer or such surviving entity outstanding immediately
after such merger or consolidation or (b) in which no Person acquires 30% or
more of the combined voting power of the Employer’s then outstanding securities;
or     v.   if during any period of twenty-four (24) consecutive months (not
including any period prior to the date of this Agreement), individuals who at
the beginning of such period constitute the Board and any new director (other
than a director designated by a person who has entered into an agreement with
the Employer to effect a transaction described in paragraphs i, ii or iii of
this section 9(a)) whose election by the Board or nomination for election by the
stockholders of the Employer was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved by the stockholders, cease for any reason to constitute a majority
thereof; provided, however, in no event shall any mere action (other than sales
or purchases of the Employer’s outstanding securities) by Michael McGovern and
the Employer be deemed to be a Change in Control.

  b.   The Employee may terminate his employment at any time within 12 months
after a Change in Control if during such 12-month period any of the following
events has occurred:

  i.   A material diminution of the Employee’s authority, duties, or
responsibilities;     ii.   a material breach of Employer’s obligations pursuant
to this Agreement;     iii.   the Employer requires Employee to move Employee’s
primary place of employment to a location more than 30 miles from Employer’s
primary place of business before the Change in Control (other than temporary
relocation or business travel in the ordinary course); or     iv.   a material
diminution in the Employee’s Monthly Base Salary without the prior written
consent of the Employee;

7



--------------------------------------------------------------------------------



 



      provided that in the case of clause i. through iv. such event or condition
continues uncured for 30 days after Employee gives Employer notice of such event
or condition within 90 days of its initial existence.         An election by the
Employee to terminate his employment following a Change in Control for any of
the reasons set forth above shall not be deemed a voluntary termination of
employment by the Employee for the purpose of interpreting the provisions of
this Agreement or any of the Employer’s employee benefit plans and arrangements.
The Employee’s continued employment with the Employer for any period of time
during the Term of this Agreement after a Change in Control shall not be
considered a waiver of any right he may have to terminate his employment to the
extent permitted under this Section 9(b).         If the Employer terminates the
Employee without cause pursuant to Section 8(a) hereof within twelve (12) months
after a Change in Control has occurred, such termination shall be deemed an
election by the Employee to terminate his employment pursuant to this Section
9(b) and Employee shall have the right to the compensation set forth in Section
9(c) instead of the compensation set forth in Section 8(a). In addition, in the
event of such termination, the Employee shall continue to have the obligations
provided for in Sections 11 and 12 hereof.

  c.   If the Employee’s employment with the Employer is terminated under
Section 9(b) hereof,

  i.   the Employee shall be paid in a lump sum, in cash, within thirty
(30) days after termination of employment or such later date on which the
revocation period for the release contemplated by Section 18 expires, severance
pay in an amount equal to two (2) times (A) the average of his aggregate annual
compensation paid by his current Employer during the two prior calendar years
(including base salary and bonuses, if any) or (B) if he has not been so
employed for two full prior calendar years, twelve (12) times his Monthly Base
Salary immediately before the Change in Control plus the greater of (X) his most
recent bonus, if any, paid by his current Employer before the Change in Control
and (Y) his target bonus most recently determined by his current Employer before
the Change in Control; provided, however, that the obligation under this clause
(i) shall terminate if such release has not been delivered within sixty
(60) days after such termination;.     ii.   all stock options and other Equity
Awards under the Plan held by the Employee immediately prior to the effective
date of the Change in Control shall immediately vest and become fully
exercisable for the period of time indicated in the terms of the option or other
Equity Award;     iii.   health benefits as provided in Section 3(c) shall
continue for up to two years from the date of termination, including
reimbursement of COBRA

8



--------------------------------------------------------------------------------



 



      payments, or New Hampshire State Continuation of Benefits payments, as
applicable, to the extent no longer covered under the Employer’s plans;
provided, however, that any such reimbursements under this clause (iv) shall be
made within 10 business days of payment by the Employee and such benefits will
be subject to mitigation to the extent of comparable benefits at a new job; and
    iv.   life insurance benefits may be continued for up to two years from the
date of termination at the option of the Employee and at the Employer’s expense;

      The lump sum severance payment described in clause (i) of this Section
9(c) is hereinafter referred to as the “Termination Compensation.” The amount of
the Termination Compensation shall be determined, at the expense of the
Employer, by its regular outside certified public accountants. Upon payment of
the Termination Compensation and any other accrued compensation, this Agreement
shall terminate (except for the Employee’s obligations pursuant to Sections 10,
11, 12, 13 and 14 hereof and the continuing obligations to provide the benefits
set forth in clauses (ii) — (iv) of this Section 9(c) in accordance with the
terms thereof) and be of no further force or effect.     d.   After a Change in
Control has occurred, the Employer shall honor the Employee’s exercise of the
Employee’s outstanding stock options and any other Equity Awards in accordance
with the terms thereof and this Employment Agreement. After a Change in Control
has occurred and the Employee’s employment is terminated as a result thereof,
the Employee (or his designated beneficiary or personal representative(s) shall
also receive, except to the extent already paid pursuant to Section 9(c)(i)
hereof or otherwise, the sums the Employee would otherwise have received
(whether under this Agreement, by law or otherwise) by reason of termination of
employment as if a Change in Control had not occurred.     e.   The Employee
shall not be required to mitigate the payment of the Termination Compensation or
other benefits or payments by seeking other employment. To the extent that the
Employee shall, after the Term of this Agreement, receive compensation from any
other employment, the payment of Termination Compensation or other benefits or
payments shall not be adjusted (except as set forth in Section 9(c)(iii)).    
f.   Notwithstanding any provision in this Agreement to the contrary, if the
payment of any compensation or benefit hereunder (including, without limitation,
any severance benefit) would be subject to additional taxes and interest under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B) of the Code, then any such payment or benefit that the
Employee would otherwise be entitled to during the first six months following
the date of the Employee’s termination of employment shall be accumulated and
paid

9



--------------------------------------------------------------------------------



 



    or provided, as applicable, on the date that is six months and one day after
the date of the Employee’s termination of employment (or if such date does not
fall on a business day of the Employer, the next following business day of the
Employer), or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest. The preceding sentence shall apply only to the extent required to
avoid the Employee’s incurrence of any additional tax or interest under
Section 409A of the Code or the regulations or Treasury guidance promulgated
thereunder.

10. Disclosure, Proprietary Rights. The Employee agrees that during the Term of
his employment by the Employer, he will disclose only to the Employer all ideas,
methods, plans, formulas, processes, trade secrets, developments, or
improvements known by him which relate directly or indirectly to the business of
the Employer, including any lines of business, acquired by the Employee during
his employment by the Employer; provided, that nothing in this Section 10 shall
be construed as requiring any such communication where the idea, plan, method or
development is lawfully protected from disclosure, including but not limited to
trade secrets of third parties. For purposes of the Agreement, the term “the
business of the Employer” shall include, without limitation, the following: the
design, development, obtaining regulatory approval, production, manufacturing,
marketing, and licensing of prescription and non-prescription drugs, medical
devices, and methods for the diagnosis, evaluation, treatment or correction of
any disease, injury, illness or other medical or health condition and such other
lines of business as the Employer shall engage in during the Term hereof. The
parties further agree that any inventions, formulas, trade secrets, ideas, or
secret processes which shall arise from any disclosure made by the Employee
pursuant to this paragraph, whether or not patentable, shall be and remain the
sole property of the Employer.
11. Confidentiality. As a condition to Employee’s employment by the Employer,
Employee shall execute and deliver to the Employer the Employer’s
Confidentiality Agreement in the form attached hereto as Exhibit B (the
“Employee Agreement”), which sets forth, among other things, Employee’s
obligations with respect to the Employer’s confidential and proprietary
information.
12. Non-Competition. If the Employee is terminated for good cause the Employee
covenants that he will not engage, directly or indirectly, alone or in
conjunction with others, as an agent, employee, investor, director, shareholder
or partner in any business which provides products, information and/or services
to the public which are competitive with those provided by the Employer Group;
provided, however, that the ownership by the Employee of 5% or less of the
issued and outstanding shares of any class of securities which is traded on a
national securities exchange or, in the over the counter market shall not
constitute a breach of the provisions of this section. The Employee will not on
his own behalf or on behalf of any other business enterprise, directly or
indirectly, solicit or induce any creditor, customer, client, supplier, officer,
employee or agent of the Employer Group to sever his/her or its relationship
with or leave the employ of the Employer Group. The covenants in this Section 12
shall continue in full force and effect throughout the Term hereof and for a one
year period subsequent to the termination hereof.

10



--------------------------------------------------------------------------------



 



13. Conflict of Interest and Other Policies. The Employee shall devote his full
time, energy and attention to the benefit and business of the employer and its
affiliates and shall not be employed by another entity, except as permitted in
Section 5. It is understood by and between the parties hereto that the foregoing
restrictive covenants set forth in Sections 10, 11, 12, 13 and 14 are essential
elements of this Agreement, and that but for the agreement of the Employee to
comply with such covenants, the Employer would not have entered into this
Agreement. Notwithstanding anything to the contrary in this Agreement, the terms
and provisions of Sections 11, 12, 13 and 14 of this Agreement, together with
any definitions used in such terms and provisions, shall survive the termination
or expiration of this Agreement. The existence of any claim or cause of action
of the Employee against the Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Employer of
such covenants. The Employee shall be subject to the Employer’s policies
applicable to its executives generally.
14. Specific Performance. The Employee agrees that damages at law will be
insufficient remedy to the Employer if the employee violates the terms of
Sections 10, 11, 12 or 13 of this Agreement and that the Employer shall be
entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of such Sections, which injunctive
or other equitable relief shall be in addition to any other rights or remedies
available to the Employer, and the Employee agrees that he will not raise and
hereby waives any objection or defense that there is an adequate remedy at law.
15. Compliance with Other Agreements. The Employee represents and warrants that
the execution of this Agreement by him and his performance of his obligation
hereunder will not conflict with, result in the breach of any provision of,
terminate, or constitute a default under any agreement to which the Employee is
or may be bound.
16. Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach by the Employee.
17. D&O Insurance; Indemnification. The Employer hereby agrees to maintain in
full force and effect for the duration of this Agreement, Director’s and
Officer’s Liability Insurance of at least $5,000,000 and to indemnify and hold
harmless the Employee to the full extent permitted by law, for acts performed by
him in carrying out his duties and responsibilities in accordance with this
Agreement.
18. Release. In the event of the termination of the Employee’s employment with
the Employer, the Employee shall execute a release that is substantially in the
form attached hereto as Exhibit C (the “Release”) or that is the standard form
of release that the Employer is using for these purposes at the time of such
termination. If the Employee declines or refuses to execute the Release at such
time, the Employer shall have no obligation to make any future payments to the
Employee which would otherwise be owed to the Employee under the terms of this
Agreement, and the Employer may delay any such future payment until after
expiration of the period during which the Employee may revoke the Release in
accordance with its terms.

11



--------------------------------------------------------------------------------



 



19. Binding Effect, Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. This Agreement is a personal employment
contract and the rights, obligations and interests of the Employee hereunder may
not be sold or assigned or hypothecated. Whenever in this Agreement reference is
made to any party, such reference shall be deemed to include the successors,
assigns, heirs, and legal representatives of such party, and without limiting
the generality of the foregoing, all representations, warranties, covenants and
other agreements made by or on behalf of the Employee in this Agreement shall
inure to the benefit of the successors and assigns of the Employer; provided,
however, that nothing herein shall be deemed to authorize or permit the Employee
to assign any of his rights or obligations under this Agreement to any other
person (whether or not a family member or other affiliate of the Employee, other
than as specifically provided in this Agreement), and the Employee covenants and
agrees that he shall not make any such assignments.
20. Modification, Amendment, Etc. Each and every modification and amendment of
this Agreement shall be in writing and signed by all of the parties hereto, and
each and every waiver of, or consent to any departure from, any representation,
warranty, covenant or other term or provision of this Agreement shall be in
writing and signed by each affected party hereto.
21. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified or registered mail,
first class, return receipt requested, to the Employer, at its executive offices
as set forth in its filings with the Securities and Exchange Commission and, to
the Employee, at his address as set forth on the current employment records of
the Employer.
22. Severability. It is agreed by the Employer and Employee that if any portion
of the provisions set forth in this Agreement are held to be unreasonable,
arbitrary or against public policy, then that portion of such covenants shall be
considered divisible both as to time and geographical area. The Employer and
Employee agree that if any court of competent jurisdiction determines the
specific time period or the specified geographical area applicable to this
Agreement to be unreasonable, arbitrary or against public policy, then a lesser
time period or geographical area which is determined to be reasonable,
non-arbitrary and not against public policy may be enforced against the
Employee. The Employer and Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Employer.
23. Entire Agreement. This Agreement contains the entire agreement between the
Employer and the Employee and supersedes all prior agreements and
understandings, oral or written, with respect to the subject matter hereof.
24. Headings. The headings contained in this agreement are for reference
purposes only and shall not affect the meaning or interpretation of the
Agreement.
25. Governing Law; Forum. This Agreement shall be construed and enforced in
accordance with the laws of the State of New Hampshire. Any action brought
pursuant to this Agreement or in relation to its breach may be heard by any
court of competent jurisdiction

12



--------------------------------------------------------------------------------



 



having jurisdiction thereof. The parties hereby expressly consent to the
personal jurisdiction of the state and federal courts located in New Hampshire
for any lawsuit filed arising from or relating to this Agreement and expressly
waive any and all objections to venue, including, without limitation, the
inconvenience of such forum.
26. Counterparts. This Agreement may be executed in two counterpart copies of
the entire document or of signature pages to the document, each of which may be
executed by one or more of the parties hereto, but all of which when taken
together, shall constitute a single agreement binding upon all of the parties
hereto.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first written above.

                  Employer:       Employee:     CPEX PHARMACEUTICALS, INC.      
     
 
               
 
  /s/ John A. Sedor       /s/ Lance Berman    
 
               
By:
  John A. Sedor       Lance Berman, individually    
Title:
  Chief Executive Officer            

13